                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JERMAINE D’SHANN DODD,

               Petitioner,

                      v.                            CAUSE NO. 3:19-CV-265-JD-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       Jermaine D’Shann Dodd is a prisoner who was found guilty of Use of a Deadly

Weapon in violation of Indiana Department of Correction offense A-106 at his re-

hearing on January 14, 2019, by a Disciplinary Hearing Officer (DHO). Without a

lawyer, he filed a habeas corpus petition challenging that prison disciplinary hearing

(ISP 18-10-164) where he was sanctioned with the loss of 90 days earned credit time.

       In Ground One, Dodd argues he was not given 24 hour advance written notice of

the charge against him before his first hearing was held on October 22, 2018. Wolff v.

McDonnell, 418 U.S. 539 (1974), requires an inmate be given 24 hour advance written

notice of the factual basis of the charge against him. Dodd may not have gotten proper

notice before his first hearing in October, but that is irrelevant because the results of that

hearing were overturned and the case sent back for a re-hearing in January. It is only

the re-hearing that is relevant here. Dodd acknowledges he was notified of the re-

hearing and the charge against him on January 8, 2019. ECF 1 at 2, see also ECF 1-2 at 24.

He acknowledges his re-hearing was held on January 14, 2019. ECF 1 at 1, see also ECF 1-
2 at 23. Dodd received more than 24 hour notice. Ground One is not a basis for habeas

corpus relief.

       In Ground Two, Dodd argues he was placed in segregation for 90 days before he

was found guilty at his re-hearing on January 14, 2019. However, the Constitution does

not create a due process liberty interest in avoiding transfer within a correctional facility

or remaining in the general prison population. Sandin v. Conner, 515 U.S. 472 (1995). “In

Marion [v. Columbia Corr. Inst., 559 F.3d 693, 698-99 (7th Cir. 2009)] th[e] court noted that

six months of segregation is not such an extreme term and, standing alone, would not

trigger due process rights.” Hardaway v. Meyerhoff, 734 F.3d 740, 744 (7th Cir. 2013)

(quotation marks and citation omitted). Because Dodd was not entitled to due process

before being placed in segregation for 90 days, he was not denied due process this

happened.

       In Ground Two, Dodd also argues he was sanctioned with the loss of 90 days

earned credit time at his first hearing where he did not receive due process. Wolff v.

McDonnell, 418 U.S. 539 (1974), requires due process when extending the duration of an

inmate’s confinement. However, whatever due process violations occurred during the

original hearing were cured when the deprivation of earned credit time was vacated.

See ECF 1-2 at 6. As noted, it is only the re-hearing that is relevant in this case. Due

process violations during the original hearing are not a basis for habeas corpus relief

challenging the re-hearing.

       In Ground Two, Dodd further argues the charge against him violates State law

which requires a conduct report be written within 10 days of the alleged violation.


                                              2
However, violations of State law are not a basis for federal habeas corpus relief. “In

conducting habeas review, a federal court is limited to deciding whether a conviction

violated the Constitution, laws, or treaties of the United States.” Estelle v. McGuire, 502

U.S. 62, 68 (1991). None of those specifically limit how long prison officials may wait

before writing a conduct report. Here, the violation occurred on September 14, 2018.

The conduct report was written on October 15, 2018. This one month delay did not

violate Dodd’s federal due process rights. Therefore, none of the claims raised in

Ground Two present a basis for habeas corpus relief.

       In Ground Three, Dodd argues the re-hearing did not cure the due process

violations of the original hearing because he was charged with the exact same offense

and punished with the exact same sanctions. Here, Dodd is confusing “process” with

“results.” The charges and results were the same. However, the process was different. It

is unclear what due process errors may have occurred in the original hearing, but they

are not relevant because it – and the loss of earned credit time – were vacated. See ECF

1-2 at 6. Dodd was given a re-hearing. Only the denial of due process in the re-hearing

can be the basis of habeas corpus relief. Because Ground Three does not demonstrate

the denial of due process during the re-hearing, Ground Three is not a basis for habeas

corpus relief.

       If Dodd wants to appeal this decision, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an


                                              3
appeal in this case could not be taken in good faith. Nevertheless, if Dodd files a notice

of appeal, he may ask the United States Court of Appeals for leave to proceed in forma

pauperis by filing a motion with the Circuit Court along with a copy of this order

demonstrating that he has already been denied leave to proceed in forma pauperis by

the District Court.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DIRECTS the clerk to enter judgment; and

       (3) DENIES Jermaine D’Shann Dodd leave to proceed in forma pauperis on

appeal.

       SO ORDERED on October 30, 2019

                                                     /s/ JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             4
